PER CURIAM On February 7,1962 appellant was convicted of grand larceny and sentenced to the penitentiary for six years, which sentence he is now serving. On April 9,1962 there was filed in this Court a certified copy of the Circuit Court judgment. No other matters of any kind have been filed, except the brief of the Attorney General. There is no motion for new trial, and no bill of exceptions. We have nothing before us except the Circuit Court judgment, which is valid and regular on its face. See Whelehon v. State, 233 Ark. 229, 343 S. W. 2d 563. Therefore, the Circuit Court judgment is affirmed.